           Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 1 of 21



 1    Aaron T. Martin
      Martin Law & Mediation PLLC
 2    PO Box 45023
      Phoenix, AZ 85064
 3    State Bar No. 028358
      aaron@martinlawandmediation.com
 4    (602) 812-2680
 5    Attorneys for Plaintiff Sara Laird
 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10    Sara Laird, an individual,                         No.
11                           Plaintiff,                  COMPLAINT
12    v.
13    Arizona State Schools for the Deaf and
      Blind, an Arizona public corporation;              (Jury Trial Requested)
14    Annette Reichman, a single woman,
15                           Defendants.
16

17            Plaintiff Sara Laird (“Ms. Laird”), for her complaint, alleges as follows:
18                                         INTRODUCTION
19            1.     Ms. Laird has a Bachelor of Arts in Elementary Education and a Master of
20   Arts in Special Education, Special Education and Rehabilitation, Teacher of the Deaf and/or
21   Hard of Hearing (“TOD”). She has over 10 years of experience teaching in the field of
22   Deaf Education.
23            2.     Defendant Arizona State Schools for the Deaf and Blind (“ASDB”) employed
24   Ms. Laird from August 2010 to February 2013 and again from January 2018 until
25   Defendants discharged her from employment and/or did not renew her contract on
26   February 10, 2020.
27            3.     Defendants repeatedly discriminated and retaliated against Ms. Laird, and
28   unlawfully discharged Ms. Laird from her employment, because, among other things, she:
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 2 of 21



 1   (i) exercised her First Amendment and other rights to advocate on behalf of her students
 2   and their families; (ii) identified that Defendants violated various federal and state laws;
 3   and (iii) filed formal grievances with ASDB administrators and the ASDB Board;
 4   (iv) communicated with media; (v) attended public board meetings for ASDB, AzEIP, and
 5   other agencies and public bodies; and (vi) filed a discrimination and retaliation charge with
 6   the Office for Civil Rights of the U.S. Department of Education.
 7          4.       Defendants’ discrimination, retaliation, and other tortious conduct against
 8   Ms. Laird has tarnished Ms. Laird’s personal and professional reputation both
 9   professionally and with organizations in the teaching and Deaf Education community, and
10   made it impossible for Ms. Laird to work in her chosen profession.
11                           PARTIES, JURISDICTION, AND VENUE
12          5.       Ms. Laird is a United States citizen who resides in Maricopa County, Arizona.
13          6.       ASDB is an Arizona public corporation under A.R.S. § 15-1303.
14          7.       ASDB is an “employer” engaged in an industry affecting commerce as
15   defined by 42 U.S.C. § 2000e(b).
16          8.       Upon information and belief, Defendant Annette Reichman (i) is a single
17   woman; (ii) resides in Maricopa County, Arizona; and (iii) acted for and on behalf of her
18   own benefit at all times material to this Complaint.
19          9.       The claims in this Complaint arise out of Defendants’ acts and omissions that
20   occurred in Maricopa County, Arizona.
21          10.      Defendants caused Ms. Laird to suffer damages in Maricopa County,
22   Arizona.
23          11.      This Court has jurisdiction over these parties and claims under 28 U.S.C.
24   § 1331, 28 U.S.C. § 1343(a)(3), and 28 U.S.C. § 1343(a)(4).
25          12.      Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and 28 U.S.C.
26   § 1391(b)(2).
27

28


                                                  -2-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 3 of 21



 1                                  FACTUAL ALLEGATIONS
 2                            ASDB, Ms. Reichman, and Ms. Benedict
 3          13.    ASDB provides education and related services in Arizona for students who
 4   have hearing and/or visual impairment(s).
 5          14.    Under A.R.S. § 15-1302(B), ASDB must educate sensory impaired persons
 6   so that they may become self-sustaining and useful citizens.
 7          15.    Under A.R.S. § 15-1325(B), ASDB must consider the following
 8   qualifications for a candidate for the superintendent position: (i) experience in the education
 9   of students who are deaf, hard of hearing, blind, visually impaired and deaf and blind;
10   (ii) experience in the administration of education programs for students who are deaf, hard
11   of hearing, blind, visually impaired and deaf and blind; and (iii) a clear understanding of,
12   and expertise in, the education issues facing deaf and blind students, language acquisition,
13   communication access, independent living and accessible education materials.
14          16.    At all times material to this Complaint, Ms. Reichman was and is the
15   Superintendent of ASDB.
16          17.    As of July 2019, Ms. Kendra Benedict was and is ASDB’s Statewide Early
17   Learning Program (“ELP”) Birth-to-5 Director.
18          18.    Before July 2019, Barbara Schrag was ASDB’s Statewide Early Childhood
19   Family Education (“ECFE”) Program Director for Birth–3.
20          19.    Upon information and belief, Ms. Reichman does not have a valid teaching
21   certificate from the Arizona State Department of Education.
22          20.    Upon information and belief, Ms. Reichman has never had a valid teaching
23   certificate from the Arizona State Department of Education.
24          21.    Upon information and belief, Ms. Reichman does not have a valid teaching
25   certificate to teach students who are deaf, hard of hearing, blind, visually impaired, or deaf
26   and blind.
27          22.    Upon information and belief, Ms. Reichman has never had a valid teaching
28   certificate to teach students who are deaf, hard of hearing, blind, visually impaired, or deaf

                                                  -3-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 4 of 21



 1   and blind.
 2          23.    Under ASDB’s policies and procedures, ASDB “act[s] as the general agent
 3   of the state of Arizona in carrying out the will of the people of the state in the matter of
 4   public education for the deaf and blind.”
 5          24.    ASDB adopted a policy to “develop procedures that provide educational
 6   opportunities for individuals with disabilities and that accomplish ASDB compliance with
 7   federal laws including the Individuals with Disabilities Education Act (IDEA), the Arizona
 8   Constitution, the Arizona Revised Statutes, and the lawful regulations of the State Board of
 9   Education. ASDB shall also comply with federal law included in the Rehabilitation Act of
10   1873 (Section 504) to the extent applicable to any student.”
11          25.    Under A.R.S. § 15-1341(A), ASDB must teach and train its students by
12   methods which are to the students’ best interests.
13          26.    Under A.R.S. § 15-1341(B), ASDB must ensure the careful supervision of the
14   care, education and development of pupils to ensure that the best care and education known
15   to modern science is given, as nearly as is practicable, and that the best methods of teaching
16   the sensory impaired are used in the school.
17          27.    Under A.R.S. § 15-1341(C), ASDB must give special attention to the methods
18   of care, education and development of the persons admitted, with particular consideration
19   of the humanitarian aspects of their education.
20          28.    In determining a child’s admission to ASDB, under A.R.S. § 15-1342(B), a
21   placement and evaluation team shall determine the appropriate educational placement for a
22   child based on the development of an individualized education program (“IEP”).
23          29.    Under A.R.S. § 15-1342(B), the placement and evaluation team must
24   document that it has advised the parent or legal guardian of all placement options.
25          30.    Under A.R.S. § 15-1342(B), the placement and evaluation team must consist
26   of at least the following persons: (i) the child’s parent or legal guardian; (ii) an administrator
27   from the school district in which the child resides; (iii) a certified teacher of the sensory
28   impaired who provides or may provide in the future educational services to the child; (iv) an

                                                    -4-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 5 of 21



 1   evaluator; and (v) a representative of ASDB.
 2          31.      Under A.R.S. § 15-1342(C), an individualized planning conference for a
 3   student enrolled at ASDB must occur annually, and the conference must include: (i) a
 4   representative of the school district in which the child resides; (ii) a representative of
 5   ASDB; (iii) the child’s teacher; (iv) the parent; and (v) if appropriate, the child.
 6                          Ms. Laird Advocated on Her Students’ Behalf
 7          32.      Ms. Laird holds a valid teacher certification from the Arizona Department of
 8   Education in the area of Standard Professional Hearing Impaired Special Education, Birth–
 9   Grade 12.
10          33.      In 2017, ASDB recruited Ms. Laird to return as an Early Intervention teacher
11   in ASDB’s Early Childhood Family Education Birth–3 program.
12          34.      Ms. Laird’s role as a Birth–3 ASDB Hearing Specialist was to provide
13   education and support to families in a child’s natural environment, which included the home
14   as well as other situations outside the home, in accord with a family’s Individualized Family
15   Service Plan.
16          35.      Ms. Laird also assisted and participated in the transition process from IDEA
17   Part C services to IDEA Part B services when a child turned 2 years 6 months old. Children
18   assigned to Ms. Laird’s caseload resided in her home school district.
19          36.      Ms. Laird became an integral and active part of the professional community
20   for the families with whom she worked while at ASDB.
21          37.      The parents with whom Ms. Laird worked at ASDB specifically and directly
22   asked Ms. Laird to help them navigate the process and actively participate in their children’s
23   transition process from IDEA Part C services to IDEA Part B services.
24          38.      This transition from Part C to Part B services is required for children with
25   diagnosed disabilities so that they may access a free, appropriate public education (“FAPE”)
26   in their Local Education Agency (“LEA”) (i.e., their local school district or charter school).
27          39.      Some teachers and other parents they worked with at ASDB also directly
28   contacted Ms. Laird to request her help while meeting with their LEA.

                                                   -5-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 6 of 21



 1          40.    At the parents’ requests, Ms. Laird attended and participated in
 2   multidisciplinary evaluation team meetings and as a member of IEP teams at their LEA.
 3          41.    Administrators at ASDB—including Barb Schrag, Laura Hocknull, and
 4   Melissa Devries—repeatedly told Ms. Laird that she could not participate in IEP meetings
 5   at students’ LEAs despite the parents’ requests.
 6          42.    Ms. Laird was permitted—if not required—to participate in the meetings
 7   under A.R.S. § 15-1342.
 8          43.    ASDB falsely accused Ms. Laird of violating federal law by participating in
 9   IEP meetings at students’ LEAs.
10          44.    Defendants later told Ms. Laird that as an AzEIP ASDB provider, she could
11   attend LEA meetings as a guest of the family, but could not participate in the creation of
12   IEP documents.
13          45.    Defendants tried to stop Ms. Laird from attending and participating in the
14   initial IEP meetings because the families realized that ASDB did not provide the services
15   that ASDB promised even though ASDB continued to insist in meetings that they offered
16   certain services that did not exist.
17          46.    ASDB operates the Phoenix Day School for the Deaf in Phoenix, Arizona and
18   the Arizona School for the Deaf in Tucson, Arizona.
19          47.    At all times relevant to the complaint, ASDB offered vastly different services
20   for preschool-aged students at the Phoenix campus compared to the Tucson campus.
21          48.    The disparity of service offerings in Phoenix and Tucson was well known
22   throughout ASDB and by Birth–5 providers.
23          49.    At the Tucson campus, ASDB provides all 3-year-old children who have a
24   diagnosed hearing impairment with a full-time preschool program during the typical school
25   year that includes four days per week for eight hours per day.
26          50.    At the Tucson campus, ASDB provided educational opportunities that
27   support the full continuum of services in regard to communication modality of those who
28   are deaf and/or hard of hearing, including classrooms and qualified providers who offer

                                                 -6-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 7 of 21



 1   direct and intensive language instruction in American Sign Language, Dual Language, and
 2   Listening and Spoken Language.
 3         51.    ASDB offered different programs at the Phoenix campus, including a part-
 4   time preschool program during the typical school year that includes four days per week but
 5   only three hours per day.
 6         52.    At the Phoenix campus, some classrooms have uncertified providers.
 7         53.    Some parents of children who attend ASDB have decided their children
 8   should not learn American Sign Language, but children enrolled at ASDB’s Phoenix
 9   preschool campus must learn American Sign Language (“ASL”) through services provided
10   by one of ASDB’s ASL Specialists on staff regardless of the parents’ or IEP Team’s
11   decisions.
12         54.    Ms. Laird learned that students at ASDB’s Phoenix campus are denied the
13   same educational opportunities that ASDB offers to students who live in other parts of the
14   state, including the opportunities offered at the Tucson campus.
15         55.    Ms. Laird began to advocate within ASDB for those children with whom she
16   worked to access the full range of services that ASDB offered regardless of location and
17   regardless of the child’s communication modality.
18         56.    Ms. Laird observed several IEP meetings where Defendants told parents who
19   sought services in a Listening and Spoken Language program that those services existed at
20   ASDB’s Phoenix campus even though those services were not available at the Phoenix Day
21   School preschool or K–12 campus.
22         57.    In some cases, ASDB has enrolled students in programs that are the opposite
23   of what their parents and IEP Teams have communicated that they want and the opposite
24   of what has been documented in the students’ IEP before and during their placement at
25   ASDB’s preschool campuses or other satellite offerings.
26         58.    Ms. Laird was copied on emails where Defendants consistently and
27   continuously misrepresented the nature of ASDB’s preschool program to school districts
28   and parents whose children were to be placed at ASDB’s Phoenix preschool campus.

                                                -7-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 8 of 21



 1          59.    In at least one instance, ASDB changed the language in a student’s IEP after
 2   misleading a parent about the nature of its programs and after the IEP meeting concluded.
 3          60.    ASDB routinely adds certain language to students’ IEPs regardless of the
 4   child’s particular needs.
 5                  Defendants Discriminated and Retaliated Against Ms. Laird
 6          61.    Defendants targeted Ms. Laird because of her advocacy on behalf of students
 7   assigned to her caseload, or whose parents asked her to assist with the IEP process.
 8          62.    Defendants sent emails that defamed Ms. Laird within ASDB and to third
 9   parties.
10          63.    Defendants gave Ms. Laird a disciplinary warning based on false and
11   defamatory emails.
12          64.    Defendants required Ms. Laird to be supervised and evaluated by someone
13   with the same or less training than Ms. Laird who was not an approved evaluator.
14          65.    After Ms. Laird filed grievances regarding IEPs and two children’s transition
15   from Part C to Part B services, Defendants put false and defamatory statements about
16   Ms. Laird in their observation reports and teacher evaluations.
17          66.    Defendants took photographs of Ms. Laird’s office, and falsely accused her
18   of not keeping accurate records or preparing lesson planning for her caseload.
19          67.    Defendants attempted to force Ms. Laird to resign from ASDB.
20          68.    Ms. Laird received an intimidating phone call from an ASDB administrator
21   telling her to “separate herself from the agency immediately if she was so dissatisfied with
22   what is happening in IEP meetings with ASDB administration.”
23          69.    Defendants denied Ms. Laird the opportunity to be considered for leadership
24   opportunities within ASDB, including but not limited to a leadership work session,
25   mentoring new staff members, graduate student teacher assignments, and the ASDB
26   Language Profile Committee.
27          70.    Defendants excluded Ms. Laird from personal and professional group
28   meetings at ASDB.

                                                 -8-
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 9 of 21



 1           71.   Defendants did not allow new Birth–3 teachers to shadow or otherwise train
 2   with Ms. Laird.
 3           72.   An ASDB administrator and other ASDB teachers and staff told Ms. Laird
 4   that she would be “blacklisted” for her advocacy for the rest of her career if she was not
 5   extremely careful and did not follow Defendants’ directions.
 6           73.   Defendants reassigned Ms. Laird to the Southern/Tucson B-3 team at ASDB,
 7   and required her to accept a caseload that only included students who were geographically
 8   distant from her.
 9           74.   The Office for Civil Rights of the U.S. Department of Education (OCR) has
10   recognized that “[t]he ability of individuals to oppose discriminatory practices, and to
11   participate in OCR investigations and other proceedings, is critical to ensuring equal
12   educational opportunity in accordance with Federal civil rights laws. Discriminatory
13   practices are often only raised and remedied when students, parents, teachers, coaches, and
14   others can report such practices to school administrators without the fear of retaliation.
15   Individuals should be commended when they raise concerns about compliance with the
16   Federal civil rights laws, not punished for doing so.” A true and correct copy of the OCR
17   letter dated April 24, 2013 is attached as Exhibit A.
18           75.   Defendants discriminated and retaliated against Ms. Laird precisely because
19   she advocated for non-discriminatory practices and compliance with Federal civil rights
20   laws.
21           76.   On September 20, 2019, Ms. Laird filed a complaint with OCR related to
22   Defendants’ discrimination and retaliation against her. A true and correct copy of the OCR
23   complaint is attached as Exhibit B.
24           77.   As of November 15, 2019, Ms. Laird had been removed from the Statewide
25   Birth–3 system that collected data and reporting information related to the number of visits,
26   location of visits, and each teacher’s monthly totals.
27           78.   On December 30, 2019, Ms. Laird attempted to back-up her own materials
28   located in her “My Drive” folder in ASDB’s Google Drive system where she stored her

                                                  -9-
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 10 of 21



 1   teaching resources, but she received an email from Google stating that the back-up did not
 2   complete.
 3            79.   At the end of January 2020, ASDB claimed that Ms. Laird had improperly
 4   “hacked” ASDB’s computer system and accessed numerous files within the ASDB Google
 5   Drive.
 6            80.   On January 31, 2020, ASDB put Ms. Laird on administrative leave based on
 7   these false “hacking” allegations.
 8            81.   On February 6, 2020, ASDB required Ms. Laird to turn in her State property
 9   and instructed her to attend a meeting on February 10, 2020.
10            82.   At the meeting on February 10, 2020, Defendants continued to interrogate
11   Ms. Laird and falsely accuse her of “hacking” ASDB’s computer system despite
12   Ms. Laird’s explanations of what had actually occurred and her repeated offers to cooperate
13   in any investigation.
14            83.   At the meeting on February 10, 2020, ASDB discharged Ms. Laird from her
15   employment and/or did not renew her contract.
16            84.   On May 12, 2020, ASDB had its legal counsel send a letter to Ms. Laird’s
17   counsel that falsely accused Ms. Laird of “theft of certain ASDB data.” A true and correct
18   copy of the May 12, 2020 letter is attached as Exhibit C.
19            85.   ASDB’s letter falsely accused Ms. Laird of “deliberately access[ing]
20   approximately 1,000 files on ASDB’s Google drive” and “attempt[ing] to cover her tracks.”
21            86.   ASDB’s letter falsely accused Ms. Laird of “purposefully manipulat[ing]
22   ASDB’s data permissions over 2,000 times.”
23            87.   ASDB’s letter falsely accused Ms. Laird of accessing and stealing “records
24   containing personal information of over 1,500 students and employees.”
25            88.   ASDB’s letter falsely accused Ms. Laird of accessing and viewing “thousands
26   of files over a 19-hour time span during the Holiday Recess.”
27            89.   ASDB’s letter falsely accused Ms. Laird of going “to great lengths to attempt
28   to obscure her electronic footprint.”

                                                 - 10 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 11 of 21



 1          90.    ASDB’s letter falsely accused Ms. Laird of “purposefully and knowingly
 2   access[ing] ASDB’s data with the intent to steal sensitive and personal information from
 3   students and colleagues.”
 4          91.    ASDB’s letter falsely accused Ms. Laird of breaching her employment
 5   contract, violating 18 U.S.C. § 1030, and violating multiple ASDB policies.
 6          92.    Defendants knew ASDB’s letter was false.
 7          93.    ASDB’s letter was pretextual and in retaliation for Ms. Laird’s advocacy on
 8   behalf of her students and their families.
 9          94.    ASDB’s letter was pretextual and in retaliation for Ms. Laird’s filing of the
10   OCR complaint.
11          95.    Defendants discriminated and retaliated against Ms. Laird by reporting her to
12   the Phoenix Police Department in an effort to have Ms. Laird investigated for crimes that
13   Defendants knew she had not committed more than five months after the alleged “hacking”
14   took place.
15          96.    Defendants discriminated and retaliated against Ms. Laird by reporting her to
16   the certification department of the Arizona Department of Education in an effort to have
17   her teaching certification revoked based on allegations that Defendants knew were false.
18          97.    On May 20, 2020, Ms. Laird’s counsel responded to ASDB’s letter to explain
19   that Ms. Laird had neither stolen ASDB data nor done anything improper. A true and
20   correct copy of the May 20, 2020 letter is attached as Exhibit D.
21          98.    The letter from Ms. Laird’s counsel explained that ASDB’s assumptions were
22   baseless, and demanded that ASDB “revisit its false conclusion.”
23          99.    The letter from Ms. Laird’s counsel demanded “that ASDB cease all efforts
24   to further harm [Ms. Laird] or her reputation, including pursuing a complaint with the
25   Arizona Department of Education.”
26          100.   On May 29, 2020, the Investigative Unit of the Arizona Department of
27   Education sent Ms. Laird a “Notice of Investigation/Surrender Certificate(s)” regarding
28   “immoral or unprofessional conduct” related to Ms. Laird’s allegedly accessing and taking

                                                  - 11 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 12 of 21



 1   “approximately 1,000 files from the Arizona State Schools For the Deaf and Blind Google
 2   Drive containing personal information of over 1,500 students and employees.” A true and
 3   correct copy of the Notice of Investigation is attached as Exhibit E.
 4          101.   After reviewing the May 20, 2020 letter from Ms. Laird’s counsel, ASDB
 5   agreed that Ms. Laird could sign an affidavit that described what had actually happened
 6   using language that ASDB and its counsel agreed on and approved.
 7          102.   On June 16, 2020, Ms. Reichman sent an email to several individuals at the
 8   Arizona Early Intervention Program (“AzEIP”) that admitted Ms. Reichman made “an
 9   error” in communicating with AzEIP about Ms. Laird and “information that relates to
10   employee confidentiality.” A true and correct copy of the email is attached as Exhibit F.
11          103.   Defendants refused to and did not acknowledge that their statements about
12   Ms. Laird were false.
13          104.   Defendants refused to and did not withdraw their false statements about
14   Ms. Laird.
15          105.   Defendants refused to and did not apologize to Ms. Laird.
16          106.   On June 22, 2020, Ms. Laird signed the affidavit that ASDB and its counsel
17   agreed on and approved, which was entirely consistent with what Ms. Laird had previously
18   explained to Defendants in January and February 2020. A true and correct copy of the
19   affidavit is attached as Exhibit G.
20          107.   Defendants did not cease their efforts to retaliate and discriminate against
21   Ms. Laird.
22          108.   Defendants did not cease their efforts to otherwise harm Ms. Laird and her
23   reputation.
24          109.   Defendants did not withdraw their false police report about Ms. Laird.
25          110.   Defendants did not withdraw their false Arizona Department of Education
26   complaint about Ms. Laird.
27          111.   The Arizona Department of Education will retain ASDB’s complaint, despite
28   its falsity, and may use it against Ms. Laird if a future complaint is ever filed against her.

                                                  - 12 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 13 of 21



 1          112.   On June 30, 2020, Ms. Laird filed a companion complaint with the OCR
 2   related to Defendants’ ongoing discrimination and retaliation. A true and correct copy of
 3   the OCR complaint is attached as Exhibit H.
 4          113.   On July 17, 2020, Ms. Laird’s counsel sent a response to the Arizona
 5   Department of Education’s complaint against Ms. Laird. A true and correct copy of the
 6   July 17, 2020 response is attached as Exhibit I.
 7          114.   On August 5, 2020, under A.R.S. § 12-821.01, Ms. Laird served notices of
 8   claim on Defendants. True and correct copies of the notices of claim are attached as
 9   Exhibit J.
10          115.   On August 7, 2020, Ms. Laird filed a charge of discrimination with the U.S.
11   Equal Employment Opportunity Commission (EEOC) and the Civil Rights Division of the
12   Arizona Attorney General’s Office (ACRD) related to Defendants’ discrimination and
13   retaliation. A true and correct copy of the charge is attached as Exhibit K.
14          116.   On September 24, 2020, the Arizona Department of Education sent Ms. Laird
15   a letter to advise the Investigative Unit had declined to file a complaint against Ms. Laird
16   based on Defendants’ false allegations. A true and correct copy of the letter is attached as
17   Exhibit L.
18          117.   The Arizona Department of Education investigator advised Ms. Laird that
19   Defendants’ allegations were unfounded based on the evidence, and had not even warranted
20   an investigation.
21          118.   Under A.R.S. § 41-1481(D), the ACRD had ninety days to dismiss
22   Ms. Laird’s charge, settle the matter, or pursue a civil action.
23          119.   More than ninety days have elapsed since Ms. Laird filed her charge with the
24   EEOC and ACRD.
25          120.   The ACRD has not dismissed Ms. Laird’s charge, settled the matter, or
26   pursued a civil action.
27          121.   The OCR dismissed Ms. Laird’s complaints after and because she filed a
28   charge with the EEOC.

                                                  - 13 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 14 of 21



 1                                               Count I
 2          (42 U.S.C. § 1983 Violation of Rights Under Color of Law – All Defendants)
 3             122.   Ms. Laird incorporates by reference the paragraphs set forth above.
 4             123.   At all times material to this Complaint, Defendants acted under color of state
 5   law.
 6             124.   Defendants violated and/or caused Ms. Laird to be deprived of one or more
 7   protected rights, including but not limited to her: (i) First Amendment rights, including but
 8   not limited to the right to engage in free speech and to advocate on behalf of students and
 9   their families on matters of public concern without retaliation; and (ii) Fourteenth
10   Amendment liberty rights.
11             125.   Defendants discharged and/or retaliated against Ms. Laird in violation of
12   federal and/or state laws, including but not limited to 29 U.S.C. § 794, 42 U.S.C. § 12203,
13   and/or 28 C.F.R. § 35.134.
14             126.   The rights that Defendants caused Ms. Laird to be deprived of are clearly
15   established under the law.
16             127.   Defendants acted in bad faith when they deprived Ms. Laird of her protected
17   rights.
18             128.   Defendants stigmatized Ms. Laird with false charges of moral turpitude
19   and/or dishonesty when Defendants discharged Ms. Laird from her employment at ASDB
20   in bad faith and for retaliatory reasons unrelated to her job performance.
21             129.   Defendants stigmatized Ms. Laird with false charges of moral turpitude
22   and/or dishonesty when Defendants knowingly made false reports about Ms. Laird to the
23   Phoenix Police Department, Arizona Department of Education, AzEIP, and/or other third
24   parties.
25             130.   Defendants stigmatized Ms. Laird with false charges of moral turpitude
26   and/or dishonesty when Defendants failed to withdraw the false reports they made about
27   Ms. Laird to the Phoenix Police Department, Arizona Department of Education, and/or
28   AzEIP even though Defendants knew the charges were false.

                                                   - 14 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 15 of 21



 1          131.   Defendants’ deprivations of Ms. Laird’s protected rights caused Ms. Laird to
 2   suffer substantial damages.
 3          132.   Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
 4   all applicable law, including but not limited to 42 U.S.C. § 1988(b) and A.R.S. §§ 12-341
 5   and 12-341.01.
 6                                              Count II
 7                    (Violation of § 504 Anti-Retaliation Provision - ASDB)
 8          133.   Ms. Laird incorporates by reference the paragraphs set forth above.
 9          134.   ASDB retaliated against Ms. Laird in violation of § 504 of the Rehabilitation
10   Act of 1973 for advocating on behalf of disabled students.
11          135.   Section 504(a) states: “No otherwise qualified individual with a disability in
12   the United States shall, solely by reason of her or his disability, be excluded from the
13   participation in, be denied the benefits of, or be subjected to discrimination under any
14   program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a) (codifying
15   § 504).
16          136.   Section 504 incorporates the anti-retaliation provision of Title VI of the Civil
17   Rights Act of 1964 by providing that “[t]he remedies, procedures, and rights set forth in
18   title VI of the Civil Rights Act of 1964 shall be available to any person aggrieved by any
19   act or failure to act by any recipient of Federal assistance.” 29 U.S.C. § 794a(2) (Emphasis
20   added.).
21          137.   The anti-retaliation provision of Title VI of the Civil Rights Act incorporated
22   by § 504 states: “No recipient or other person shall intimidate, threaten, coerce, or
23   discriminate against any individual for the purpose of interfering with any right or privilege
24   secured by Section 601 of [the Civil Rights] Act or this part, or because he has made a
25   complaint, testified, assisted, or participated in any manner in an investigation, proceeding,
26   or hearing under this part.” 34 C.F.R. § 100.7(e). This regulation applies to all rights secured
27   by the Rehabilitation Act pursuant to 34 C.F.R. § 104.61.
28          138.   The anti-retaliation provision in Title VI of the Civil Rights Act has been

                                                  - 15 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 16 of 21



 1   incorporated by the Rehabilitation Act so as to extend the Rehabilitation Act’s protections
 2   to “‘any individual’ who has been intimidated, threatened, coerced, or discriminated against
 3   ‘for the purpose of interfering with [protected rights]’ under Title VI of the Civil Rights Act
 4   or the Rehabilitation Act.” Barker v. Riverside Cnty. Off. Of Educ., 584 F.3d 821, 825 (9th
 5   Cir. 2009) (citation omitted).
 6          139.   Defendants’ retaliation against Ms. Laird caused Ms. Laird to suffer
 7   substantial damages.
 8          140.   Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
 9   all applicable law, including but not limited to 29 U.S.C. § 794.
10                                             Count III
11                             (Retaliation under the ADA - ASDB)
12          141.   Ms. Laird incorporates by reference the paragraphs set forth above.
13          142.   Title II of the ADA provides: “Subject to the provisions of this subchapter,
14   no qualified individual with a disability shall, by reason of such disability, be excluded from
15   participation in or be denied the benefits of the services, programs, or activities of a public
16   entity, or be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.
17          143.   The anti-retaliation provisions of Title II of the ADA states: “(a) No private
18   or public entity shall discriminate against any individual because that individual has
19   opposed any act or practice made unlawful by this part, or because that individual made a
20   charge, testified, assisted, or participated in any manner in an investigation, proceeding, or
21   hearing under the Act or this part. (b) No private or public entity shall coerce, intimidate,
22   threaten, or interfere with any individual in the exercise or enjoyment of, or on account of
23   his or her having exercised or enjoyed, or on account of his or her having aided or
24   encouraged any other individual in the exercise or enjoyment of, any right granted or
25   protected by the Act or this part.” 28 C.F.R. § 35.134.
26          144.   ASDB violated Title II of the ADA.
27          145.   Ms. Laird opposed ASDB’s conduct.
28          146.   ASDB unlawfully retaliated against Ms. Laird.

                                                  - 16 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 17 of 21



 1          147.   ASDB retaliated against Ms. Laird and subsequently fired her and/or failed to
 2   renew her contract because she advocated for disabled students who were receiving
 3   inadequate public services that qualify as educational services provided by a public school
 4   that are covered under Title II of the ADA. See 42 U.S.C. § 12131, et seq.
 5          148.   Defendants’ retaliation against Ms. Laird caused Ms. Laird to suffer
 6   substantial damages.
 7          149.   Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
 8   all applicable law, including but not limited to 42 U.S.C. § 12205.
 9                                             Count IV
10                                (Unlawful Termination - ASDB)
11          150.   Ms. Laird incorporates by reference the paragraphs set forth above.
12          151.   ASDB retaliated and took adverse actions against Ms. Laird.
13          152.   ASDB discharged Ms. Laird from her employment and/or did not renew her
14   contract for bad cause and in violation of public policy.
15          153.   ASDB discharged Ms. Laird from her employment for retaliatory and/or
16   pretextual reasons unrelated to her job performance.
17          154.   ASDB discharged Ms. Laird from her employment because Ms. Laird filed a
18   complaint with OCR.
19          155.   ASDB discharged Ms. Laird from her employment because Ms. Laird
20   advocated on behalf of the students and families with whom she worked, and engaged in
21   other statutorily protected expression to oppose ASDB’s discrimination, retaliation, and/or
22   other violations of federal and/or state law.
23          156.   ASDB discharged and retaliated against Ms. Laird in violation of 29 U.S.C.
24   § 794, 42 U.S.C. § 12203, 42 U.S.C. § 2000e(b), and/or 28 C.F.R. § 35.134.
25          157.   ASDB’s retaliation against and unlawful termination of Ms. Laird caused her
26   to suffer substantial damages.
27          158.    Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
28   all applicable law, including but not limited to 42 U.S.C. § 1988(b), 42 U.S.C. § 2000e(b),

                                                     - 17 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 18 of 21



 1   and A.R.S. §§ 12-341 and 12-341.01.
 2                                            Count V
 3                                (Defamation – All Defendants)
 4          159.   Ms. Laird incorporates by reference the paragraphs set forth above.
 5          160.   Defendants made, said, or wrote one or more defamatory statements about
 6   Ms. Laird, including but not limited to statements that Ms. Laird committed one or more
 7   crimes and/or was unfit for the proper conduct of her profession.
 8          161.   The defamatory statements that Defendants made about Ms. Laird were false.
 9          162.   Defendants made, said, wrote, and/or published the defamatory statements
10   about Ms. Laird to one or more third parties, including but not limited to the Phoenix Police
11   Department, Arizona Department of Education, AzEIP, and/or other third parties.
12          163.   Defendants knew the defamatory statements about Ms. Laird were false.
13          164.   Defendants made defamatory statements about Ms. Laird in bad faith.
14          165.   Defendants acted in reckless disregard of whether the defamatory statements
15   they made about Ms. Laird were false.
16          166.   Defendants either conducted no investigation or an inadequate investigation
17   to determine whether the defamatory statements they made about Ms. Laird were false.
18          167.   Defendants intentionally ignored the facts that Ms. Laird presented to them
19   that demonstrated the defamatory statements were false.
20          168.   Defendants acted negligently in failing to determine the truth of the
21   defamatory statements that they made about Ms. Laird.
22          169.   Defendants refused to retract or withdraw the defamatory statements that they
23   made about Ms. Laird.
24          170.   The defamatory statements that Defendants made about Ms. Laird caused her
25   to suffer substantial damages.
26          171.   Defendants’ conduct was guided by an evil mind.
27          172.   Defendants intended to cause Ms. Laird injury.
28          173.   Defendants were motivated by spite or ill will.

                                                 - 18 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 19 of 21



 1          174.   Defendants acted to serve their own interests, having reason to know and
 2   consciously disregarding a substantial risk that their conduct might significantly injure the
 3   rights of others, including Ms. Laird.
 4          175.   Defendants consciously pursued a course of conduct knowing that it created
 5   a substantial risk of significant harm to others, including Ms. Laird.
 6          176.   Ms. Laird is entitled to recover punitive damages to punish Defendants, and
 7   to deter Defendants and others from engaging in similar misconduct in the future.
 8          177.   Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
 9   all applicable law, including but not limited to 42 U.S.C. § 1988(b) and A.R.S. §§ 12-341
10   and 12-341.01.
11                                            Count VI
12                      (False Light Invasion of Privacy – All Defendants)
13          178.   Ms. Laird incorporates by reference the paragraphs set forth above.
14          179.   Defendants made, said, or wrote one or more public statements about
15   Ms. Laird.
16          180.   The statements created a false impression about Ms. Laird.
17          181.   The false impression that Defendants’ statements and conduct created about
18   Ms. Laird would be highly offensive to a reasonable person.
19          182.   Defendants knew the statements they made about Ms. Laird were false and/or
20   would create a false impression about Ms. Laird.
21          183.   Defendants made the statements about Ms. Laird in bad faith.
22          184.   Defendants acted in reckless disregard of whether the statements they made
23   about Ms. Laird were false and/or would create a false impression about Ms. Laird.
24          185.   Defendants conducted no investigation or an inadequate investigation to
25   determine whether the statements they made about Ms. Laird were false and/or would create
26   a false impression about Ms. Laird.
27          186.   Defendants acted negligently in failing to determine whether the statements
28   that they made about Ms. Laird were false and/or would create a false impression about

                                                 - 19 -
        Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 20 of 21



 1   Ms. Laird.
 2            187.   Defendants refused to retract or withdraw the statements that they made about
 3   Ms. Laird that placed her in a false light.
 4            188.   Defendants’ statements that placed Ms. Laird in a false light caused Ms. Laird
 5   to suffer substantial damages.
 6            189.   Defendants’ conduct was guided by an evil mind.
 7            190.   Defendants intended to cause Ms. Laird injury.
 8            191.   Defendants were motivated by spite or ill will.
 9            192.   Defendants acted to serve their own interests, having reason to know and
10   consciously disregarding a substantial risk that their conduct might significantly injure the
11   rights of others, including Ms. Laird.
12            193.   Defendants consciously pursued a course of conduct knowing that it created
13   a substantial risk of significant harm to others, including Ms. Laird.
14            194.   Ms. Laird is entitled to recover punitive damages to punish Defendants, and
15   to deter Defendants and others from engaging in similar misconduct in the future.
16            195.   Ms. Laird is entitled to recover her reasonable attorneys’ fees and costs under
17   all applicable law, including but not limited to 42 U.S.C. § 1988(b) and A.R.S. §§ 12-341
18   and 12-341.01.
19                                          Prayer for Relief
20            WHEREFORE, Plaintiff prays that the Court enter judgment against Defendants,
21   jointly and severally, as follows:
22            A.     For actual, consequential, and punitive damages in an amount to be proven at
23   trial;
24            B.     For all costs and reasonable attorneys’ fees incurred in the bringing of this
25   action under all applicable law, including but not limited to 42 U.S.C. § 1988(b), 29 U.S.C.
26   § 794, 42 U.S.C. § 12205, A.R.S. §§ 12-341 and 12-341.01; and
27            C.     For such other and further relief as the Court finds just and proper.
28


                                                   - 20 -
       Case 2:21-cv-00211-JJT Document 1 Filed 02/08/21 Page 21 of 21



 1                                        Demand for Jury Trial
 2          Under Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a
 3   jury trial on all issues that are triable to a jury.
 4          DATED this 8th day of February, 2021.
 5
                                                            By      /s/ Aaron T. Martin
 6                                                               Aaron T. Martin
                                                                 Martin Law & Mediation PLLC
 7                                                               PO Box 45023
                                                                 Phoenix, AZ 85064
 8
                                                                 Attorneys for Plaintiff Sara Laird
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     - 21 -
